OPINION — AG — IN SUMMARY, THEN, IT IS THE OPINION OF THE ATTORNEY GENERAL THAT "20 PERCENT MONIES" ALLOCATED UNDER THE PROVISIONS OF 47 Ohio St. 1963 Supp., 22.2 [47-22.2](E) MAY BE USED BY COUNTIES TO PAY THE COST OF CONSTRUCTION OF "PERMANENT BRIDGES". WHETHER DIRT FILLS UP TO THE BRIDGE ARE INCLUDABLE IS A QUESTION OF FACT DEPENDING ON WHETHER THE DIRT FILLS ARE A PART OF THE BRIDGE OR ITS APPROACHES AND/OR WHETHER THE APPROACHES ARE A PART OF THE BRIDGE. ENGINEERING FEES ARE INCLUDABLE IN THE COST OF CONSTRUCTION OF THE BRIDGE. CITE: OPINION NO. 63-109 (HUGH COLLUM)